Exhibit EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT ("Agreement") is by and between Patriot Scientific Corporation, a Delaware corporation ("Employer" or the "Company") and Rick Goerner ("Executive"). In consideration of the promises and mutual covenants contained herein, and for other good and valuable consideration, receipt of which is hereby acknowledged, the parties hereto do hereby agree as follows: 1.Employment. Upon the terms and conditions hereinafter set forth, Employer hereby employs Executive to serve as the Interim President and Chief Executive Officer ("CEO") of the Company, and Executive hereby accepts such employment under the terms and conditions set forth herein.
